Citation Nr: 0839049	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-00 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include arthritis.

2.  Entitlement to service connection for a right knee 
disability, to include arthritis.

3.  Entitlement to service connection for a thyroid 
disability, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 to 
September 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied, in pertinent part, entitlement 
to service connection for hypertension, a thyroid condition, 
left and right knee conditions, and left and right knee 
arthritis.

The issues have been re-characterized to comport to the 
medical evidence of record.

The issues of entitlement to service connection for a thyroid 
disability, to include as secondary to diabetes mellitus, and 
hypertension, to include as secondary to diabetes mellitus, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left knee disability, to include arthritis, was not 
diagnosed in service or for many years thereafter, and there 
is no competent evidence that a left knee disability, to 
include arthritis, is related to service.

2.  A right knee disability, to include arthritis, was not 
diagnosed in service or for many years thereafter, and there 
is no competent evidence that a right knee disability, to 
include arthritis, is related to service.

CONCLUSIONS OF LAW

1.  A left knee disability, to include arthritis, was not 
incurred in or aggravated by service.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307 (2008).

2.  A right knee disability, to include arthritis, was not 
incurred in or aggravated by service.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004, and post-adjudication notice by 
letter dated in March 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran 
medical examinations and opinions as to the existence and 
etiology of his claimed left and right knee disabilities.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for left and right knee 
disabilities.  He claims that during training in Germany he 
injured his bilateral knees while jumping during a mass 
tactical air assault training mission exercise.  The veteran 
notes that he lost his lateral drift and dropped vertically 
for 600 yards and injured his knees when he hit the ground.  
He contends that he was treated for his injuries by a medic 
in the field.  A buddy statement submitted by the veteran's 
friend notes that they served together and that he witnessed 
the veteran injure his lower extremities.  The statement also 
notes that the veteran was bedridden from six to seven weeks 
from his injuries.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the veteran currently has left and 
right knee disabilities, to include arthritis.  Private 
medical records dated in November 2004 note that the veteran 
was given impressions of chronic sprain left knee, possible 
cartilage tear and degeneration, left knee, and history of 
repeated injuries, left knee.  A December 2004 VA examination 
report notes that following radiographic studies of the 
veteran's bilateral knees, he was given diagnoses of 
degenerative joint disease (DJD) of the right and left knees, 
without subluxation or instability.  A May 2006 VA 
examination report notes that the veteran was given diagnoses 
of osteoarthritis right and left knees, tricompartmental, 
without instability.

Despite the veteran and his friend's contentions, SMRs do not 
indicate any in-service injuries to, or treatment for, the 
veteran's knees or legs.  Indeed, the veteran's August 1972 
separation examination notes that clinical evaluation found 
that the veteran had normal lower extremities.  During an 
August 1970 examination, the veteran reported that he did not 
then have, nor has he ever had, arthritis or rheumatism, 
bone, joint, or other deformity, lameness, or "trick" or 
locked knee.  Personnel records do show that the veteran was 
awarded the Parachute Badge and that his training and 
education included basic airborne.  

Regardless of the fact that the veteran had parachute jumps 
in-service, there is simply no competent medical evidence 
that the veteran's current disabilities are related to 
service.  

An appendum to the December 2004 VA examination dated in 
March 2005 notes that the veteran qualified for the 
Parachutist Badge, and that he stated that he injured his 
knees while jumping in Germany and that his knee problems are 
due to jumping as a paratrooper.  The examiner noted that the 
veteran's file is silent for knee problems on active duty 
service and that the first report of any knee problems is in 
2004.  Following a review of the veteran's claim file the 
examiner opined that the veteran's knee problems are not due 
to service.  The veteran's speculation, conjecture, and 
declarative opinions about the etiology of his present knee 
disabilities are his own.  There is no evidence in his file 
referring to knee problems.  The examiner also discussed what 
appears to be an online article dated in 1977 that discusses 
parachutist's incidence of knee and ankle conditions.  It was 
noted that it is concluded that parachutists as a group do 
not show an increased prevalence of radiological 
osteoarthritis of the knee or ankle.

A private medical treatment record dated in October 2004 
notes that the veteran has had left knee pain for twenty 
years off and on.  The treating clinician noted that the 
veteran was a paratrooper in the Army Rangers and over the 
course damaged his knees.  The Board finds that the foregoing 
report to have limited probative value, if any, as it is 
merely a recitation of the veteran's self-reported and 
unsubstantiated medical history.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history is not transformed into medical evidence simply 
because it was transcribed by a medical professional).
A VA examination was conducted in May 2006.  The examiner 
noted that he reviewed the veteran's claim file and SMRs.  
The examiner opined that the veteran's claimed conditions are 
not due to his service in the U.S. Army as a paratrooper.  
There is no documentation in the veteran's claim file or SMRs 
present at this visit that the veteran was ever seen for his 
right knee while on active duty.  There is no entry or 
diagnosis regarding any right knee pain or injury that 
occurred on active duty.  The examiner also noted that 
radiographic evidence of osteoarthritis is present in more 
than 80 percent of Americans over the age of 55 (and not just 
those with a history of military service).

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current left and 
right knee disabilities, to include arthritis, are related to 
injuries to his knees during service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Though the veteran's lay 
assertions and the October 2004 private medical treatment 
record have been considered, they do not outweigh the medical 
evidence of record, notably the March 2005 and May 2006 VA 
examination reports, both of which contain opinions that 
there is no relation between the veteran's current diagnoses 
of left and right knee disabilities, to include arthritis, 
and service.  Two competent medical experts made these 
judgments and the Board is not free to substitute its own 
judgment for that of such experts.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
left and right knee disabilities, to include arthritis, is 
not warranted.  Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 
U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 








ORDER

Entitlement to service connection for a left knee disability, 
to include arthritis, is denied.

Entitlement to service connection for a right knee 
disability, to include arthritis, is denied.


REMAND

The veteran seeks service connection for a thyroid disability 
and hypertension, to include as secondary to his service-
connected diabetes mellitus disability.  The record also 
contains statements from the veteran suggesting that he is 
not claiming his hypertension or thyroid disability secondary 
to his diabetes.

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  Secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Private treatment records and VA examination reports note 
that the veteran has been diagnosed with, and treated for, a 
thyroid disability and hypertension.  An October 2004 VA 
examination report notes that the veteran was given a 
diagnosis of hypothyroidism, iatrogenically created, 
secondary to treatment for his hyperthyroidism.  Likewise, an 
October 2004 VA examination report notes that the veteran was 
diagnosed with hypertension on medicine to control.  May 2005 
private medical treatment records note that the veteran was 
diagnosed with hypertension and hypothyroidism.
SMRs do not indicate that the veteran had any complaints of, 
or treatment for, hypertension or a thyroid disability during 
service.  The veteran is currently service-connected for 
diabetes mellitus, which is rated as 20 percent disabling; a 
number of disabilities that have been service connected as 
secondary to diabetes mellitus; and tinnitus and hearing 
loss.

Despite the RO's conclusions in its April 2005 rating 
decision, the October 2004 VA examination report notes only 
that the veteran was diagnosed with hyperthyroidism 
approximately 15 years ago.  Likewise, the October 2004 VA 
examination report notes only that the veteran was told of a 
diagnosis of hypertension approximately 25 years ago.  

The current record contains competent evidence of a current 
thyroid disability and hypertension, both of which may be 
associated with the veteran's service-connected diabetes 
mellitus disability.  However, there is insufficient medical 
evidence for the Board to decide the veteran's claims.  
Therefore, a VA medical examination must be provided.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); See also 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination to determine the etiology of 
the veteran's current thyroid disability, 
to include hypothyroidism, and 
hypertension.  The examiner should provide 
the following opinions:

(a)	Whether the veteran's thyroid 
disability is at least as likely as not 
related to, or had its onset during, 
the veteran's service; 

(b)	Whether the veteran's hypertension 
is at least as likely as not related 
to, or had its onset during, the 
veteran's service;  

(c)	If not directly related to 
service, whether the veteran's
thyroid disability is at least as 
likely as not the result of his 
service-connected diabetes mellitus;

(d)	If not directly related to 
service, whether the veteran's 
hypertension is at least as likely as 
not the result of his service-connected 
diabetes mellitus;

(e)	If not directly related to 
service, whether the veteran's  
thyroid disability was at least as 
likely as not aggravated by his 
diabetes mellitus beyond the normal 
progress of the disease; and

(f)	If not directly related to 
service, whether the veteran's
hypertension was at least as likely as 
not aggravated by his diabetes mellitus 
beyond the normal progress of the 
disease.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
asked to note the October 2004 VA 
examinations of record.  A rationale for 
all medical opinions must be provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If either of the 
claims remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


